Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
This communication is in response to Application No. 17/717,831 filed on 11 April 2022. This application is a CON of 16/770,745 filed on 8 June 2020 and claims FOR priority to CN201711279562.4 filed on 6 December 2017. 	 	Claims 1-20 are presented for examination.

Foreign Priority
As stated in paragraph 0001 of the 4/11/2022 Specification, “This application is a continuation of U.S. Patent Application No. 16/770,745, filed on June 8, 2020, which is a national stage of International Application No. PCT/CN2018/081087, filed on March 29, 2018, which claims priority to Chinese Patent Application No. 201711279562.4, filed on December 6, 2017.” 	As per MPEP 1895.01, “a foreign priority claim is proper in the continuing application if the continuing application or the parent international application was filed not later than 12 months after the filing date of the foreign application.” Although Foreign Priority documents were received on 6/8/2020 in the 16/770,745 Parent Application, the instant Application is filed as a U.S. national application under 35 U.S.C. 111(a).

Claim Interpretation
Claim 15 recites “a computer program product comprising computer-executable instructions for storage on a non-transitory computer readable medium that, when executed by a processor of a terminal device, cause the terminal device to…” The phrase “for storage” instructs a person having ordinary skill in the art how the computer program product intends to use the computer-executable instructions. The phrase “for storage” does not require the computer-executable instructions to be stored on a non-transitory computer-readable medium. Therefore, the examiner interprets this to be an intended use limitation.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to “a computer program product comprising computer-executable instructions for storage on a non-transitory computer readable medium that, when executed by a processor of a terminal device, cause the terminal device to…” The phrase “for storage” is intended use of functionality and fails to positively recite functionality required for infringement. Thus, there is no recitation of required structure and, therefore, the claim may be directed entirely to software. As such, the claim is directed to non-statutory subject matter. To overcome this rejection Examiner recommends amending the claim to recite “a computer program product comprising computer-executable instructions stored on a non-transitory computer readable medium that, when executed by a processor of a terminal device, cause the terminal device to…”

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No.11,405,271 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:

Instant Application #17/717,831


US Patent 11,405,271 B2
Claim 1
A method implemented by a terminal device that is not coupled to 
a power supply, 
comprising: 
Claim 1
A method implemented by a terminal device that is not coupled to 
an external power supply, 
comprising:

detecting that a screen-off duration of the terminal device is greater than a first duration, 

detecting that a screen-off duration of the terminal device is greater than a first duration, 

wherein the first duration is less than a second duration that is from a first moment at which the terminal device is in a screen-off mode to a second moment at which the terminal device enters an idle state of a doze mode; and 

wherein the first duration is less than a second duration that is from a first moment at which the terminal device is in a screen-off mode to a second moment at which the terminal device enters an idle state of a doze mode; and

sending, in response to detecting that the screen-off duration is greater than 
the first duration, 

a Transmission Control Protocol (TCP) reset packet to an application server of a to-be-controlled application, 

sending, in response to detecting that the screen-off duration is greater than
the first duration and less than the second duration, 
a Transmission Control Protocol (TCP) reset packet to an application server of a to-be-controlled application, 

wherein the TCP reset packet instructs the application server to disconnect a TCP connection to the terminal device.

wherein the TCP reset packet instructs the application server to disconnect a TCP connection to the terminal device.
Claim 2

Claim 2

Claim 3

Claim 3

Claim 4
Claim 4

Claim 5

Claim 5

Claim 6

Claim 6

Claim 7

Claim 7

Claim 8

Claim 8

Claim 9

Claim 9

Claim 10

Claim 10

Claim 11

Claim 11

Claim 12

Claim 12

Claim 13

Claim 13

Claim 14

Claim 14

Claim 15

Claim 15

Claim 16

Claim 16

Claim 17

Claim 17

Claim 18

Claim 18

Claim 19

Claim 19

Claim 20

Claim 20



Therefore, the limitations of claims 1-20 of the instant application are disclosed by the limitations of claims 1-20 of US Patent No.11,405,271 B2, and as such is unpatentable for obvious-type double patenting.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent 9,681,378 B2 to Liu et al discloses pushing mobile device events to a network server when in a low energy consumption state.
US PGPUB 2020/0334071 A1 to Guo et al discloses Android’s doze mechanism.
US PGPUB 2018/0041349 A1 to Jung et al discloses P2P Group communication with a using a notice of absence, or NoA, method to transmit absence timing information.
 US Patent 9,699,729 B2 to Lebon-Schneider et al discloses a wake-lock that wakes up a device that is in a sleeping state.
US Patent 10,070,370 B1 to Kiran et al discloses transitioning to an RRC connected state in order to exchange data with a network. 
WO 2018055506 A1 to Ben discloses idle TCP/IP connections to a server.
US PGPUB 2019/0069234 A1 to Neelakandan et al discloses a device that is unable to communicate in a network under sleep mode.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCHQUITA GOODWIN whose telephone number is (571)272-5477. The examiner can normally be reached M-F 9am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on (571) 272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SCHQUITA D GOODWIN/Primary Examiner, Art Unit 2459